       Case 1:13-cv-01215-TSC Document 194-1 Filed 07/23/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 AMERICAN SOCIETY FOR TESTING
 AND MATERIALS d/b/a/ ASTM
 INTERNATIONAL;

 NATIONAL FIRE PROTECTION
 ASSOCIATION, INC.; and

 AMERICAN SOCIETY OF HEATING,
                                                   Case No. 1:13-cv-01215-TSC
 REFRIGERATING, AND AIR
 CONDITIONING ENGINEERS,

                       Plaintiffs/
                       Counter-Defendants,

 v.

 PUBLIC.RESOURCE.ORG, INC.,

                       Defendant/
                       Counter-Plaintiff.

                                   [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Motion to Stay All Deadlines Pending Decision of

Untied States Supreme Court, Georgia v. Public.Resource.Org, and for good cause shown, it is

hereby ORDERED that the Motion is GRANTED. This case is stayed pending the Supreme

Court’s disposition in Georgia et al. v. Public.Resource.Org, No. 18-1150.



IT IS SO ORDERED




       Dated:
                                             The Honorable Tanya S. Chutkan
                                             UNITED STATES DISTRICT JUDGE




                                               1
